        Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1042 Filed 10/29/20 Page 1 of 8
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                      UNITED STATES DISTRICT COURT
                                                         &BTUFSO%JTUSJDUPG.JDIJHBO

         UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                    v.                                                    (For Revocation of Supervised Release)

        EDWARD CHRISTOPHER GALKA,
                                                                          Case No. 16-20254
                                                                          USM No. 54581-039
                                                                          Sanford Plotkin
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
G admitted guilt to violation of condition(s)                                            of the term of supervision.
✔ was found in violation of condition(s) FRXQW V
G                                                           1, 2, and 3              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number               Nature of Violation                                                                             Violation Ended
 1                       YOU MUST ALLOW THE PROBATION OFFICER TO VISIT YOU AT ANY TIME AT YOUR HOME OR                              10/12/2020
                         ELSEWHERE, AND YOU MUST PERMIT THE PROBATION OFFICER TO TAKE ANY ITEMS
                         PROHIBITED BY THE CONDITIONS OF YOUR SUPERVISION THAT HE OR SHE OBSERVES IN PLAIN
                         VIEW




 2                       HOME INCARCERATION FOR A PERIOD OF THREE MONTHS. YOU ARE RESTRICTED TO YOUR                                10/12/2020
                         RESIDENCE AT ALL TIMES EXCEPT FOR MEDICAL NECESSITIES AND COURT APPEARANCES OR
                         OTHER ACTIVITIES SPECIFICALLY APPROVED BY THE COURT




 3                       HOME INCARCERATION FOR A PERIOD OF THREE MONTHS. YOU ARE RESTRICTED TO YOUR                                 10/8/2020
                         RESIDENCE AT ALL TIMES EXCEPT FOR MEDICAL NECESSITIES AND COURT APPEARANCES OR
                         OTHER ACTIVITIES SPECIFICALLY APPROVED BY THE COURT




       The defendant is sentenced as provided in pages 2 through              8      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G✔ The defendant has not violated condition(s) 4                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 1686                       10/27/2020
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:            1962
                                                                          s/Judith E. Levy
City and State of Defendant’s Residence:                                                           Signature of Judge
Rochester Hills, Michigan
                                                                           Judith E. Levy, U.S. District Judge
                                                                                                Name and Title of Judge

                                                                          10/29/2020
                                                                                                          Date
       Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1043 Filed 10/29/20 Page 2 of 8
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   8
DEFENDANT: EDWARD CHRISTOPHER GALKA,
CASE NUMBER: 16-20254

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
1 month.




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
       Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1044 Filed 10/29/20 Page 3 of 8
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                              Judgment—Page     3     of        8
DEFENDANT: EDWARD CHRISTOPHER GALKA,
CASE NUMBER: 16-20254
                               SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 REVOKED, 35 months supervised release following custodial sentence.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
         UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (86&, et seq.)
         as directed by the probation officer, theBureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside, work, are a student, or wereconvicted of a qualifying offense.(check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
       Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1045 Filed 10/29/20 Page 4 of 8
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page      4     of        8
DEFENDANT: EDWARD CHRISTOPHER GALKA,
CASE NUMBER: 16-20254

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
          Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1046 Filed 10/29/20 Page 5 of 8
   AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                          Sheet 3D — Supervised Release
                                                                                                    Judgment—Page   5     of       8
   DEFENDANT: EDWARD CHRISTOPHER GALKA,
   CASE NUMBER: 16-20254

                                              SPECIAL CONDITIONS OF SUPERVISION

7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQWKHKRPHFRQILQHPHQWSURJUDPIRUDSHULRGRIBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
7KHFRVWRIHOHFWURQLFPRQLWRULQJLVZDLYHG

  ✔
7KHGHIHQGDQWVKDOOPDNHPRQWKO\SD\PHQWVRQDQ\UHPDLQLQJEDODQFHRIWKH
         ✔
UHVWLWXWLRQILQHVSHFLDODVVHVVHPHQW
DWDUDWHDQGVFKHGXOHUHFRPPHQGHGE\WKH3UREDWLRQ'HSDUWPHQWDQGDSSURYHGE\WKH&RXUW

 ✔ 7KHGHIHQGDQWVKDOOQRWLQFXUDQ\QHZFUHGLWFKDUJHVRURSHQDGGLWLRQDOOLQHVRIFUHGLWZLWKRXWWKHDSSURYDORIWKHSUREDWLRQRIILFHU,
   unless the defendant is in compliance with the payment schedule

  ✔
7KHGHIHQGDQWVKDOOSURYLGHWKHSUREDWLRQRIILFHUDFFHVVWRDQ\UHTXHVWHGILQDQFLDOLQIRUPDWLRQ

  ✔
7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQDSURJUDPDSSURYHGE\WKH3UREDWLRQ'HSDUWPHQWIRUPHQWDOKHDOWKFRXQVHOLQJ
,IQHFHVVDU\

  ✔
7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQDSURJUDPDSSURYHGE\WKH3UREDWLRQ'HSDUWPHQWIRUVXEVWDQFHDEXVHZKLFKSURJUDPPD\
LQFOXGHWHVWLQJWRGHWHUPLQHLIWKHGHIHQGDQWKDVUHYHUWHGWRWKHXVHRIGUXJVRUDOFRKRO
         ✔
,IQHFHVVDU\


$GGLWLRQDO7HUPVRI6SHFLDO&RQGLWLRQV

All conditions and special conditions previously imposed remain in effect except for original special conditions for location
monitoring, which are to be replaced with the following:

The defendant must serve the first 8 months (240 days) in a Residential Reentry Center (RRC). The defendant may leave the
RRC for employment, medical appointments, and court appearances. Social passes are not permitted. The Court requests
that subsistence be waived.

Upon completion of the RRC requirement, the defendant will be monitored by the form of location monitoring technology
indicated below for a period of 90 consecutive days and must follow the rules and regulations of the location monitoring
program. The defendant must pay the costs of the program ($4.17 per day).
 _x_ GPS Monitoring (including hybrid GPS)
 _x_You are restricted to your residence at all times except for employment; education; religious services; medical, substance
abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as
pre-approved by the officer (Home Detention).

Upon completion of 90-days GPS monitoring, the defendant will be monitored by the form of location monitoring technology
indicated below for the remainder of his term of supervision and must follow the rules and regulations of the location
monitoring program. The defendant must pay the costs of the program ($4.17 per day GPS, $3.62 per day RF).
 _x_ Location monitoring technology at the discretion of the probation officer
_x_ You are restricted to your residence every day at the discretion of the probation officer (Curfew).
       Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1047 Filed 10/29/20 Page 6 of 8
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 5 — Criminal Monetary Penalties

                                                                                                        Judgment — Page       6   of     8
                                                                                                                                         
DEFENDANT: EDWARD CHRISTOPHER GALKA,
CASE NUMBER: 16-20254
                                          CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                   Assessment                5HVWLWXWLRQ                      )LQH                  $9$$$VVHVVPHQW           -97$$VVHVVPHQW
TOTALS          $ 300.00                   $ 342,775.00                  $                      $                         $


G The determination of restitution is deferred until                         . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

G
✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                              Total Loss***                            Restitution Ordered               Priority or Percentage
 State of MI - Unemployment                                                                            $342,775.00

 Insurance Agency

 3024 West Grand Boulevard

 Suite 12-450

 Detroit, MI 48202




TOTALS                               $                          0.00            $                   342,775.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G
✔ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      G
      ✔ the interest requirement is waived for the            G fine           G
                                                                               ✔ restitution.
      G the interest requirement for the          G fine             G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
       Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1048 Filed 10/29/20 Page 7 of 8
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 6 — Schedule of Payments

                                                                                                       Judgment — Page       7    of     8
 DEFENDANT: EDWARD CHRISTOPHER GALKA,
 CASE NUMBER: 16-20254

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    G✔ Lump sum payment of $             300.00                      due immediately, balance due

          G not later than                                               , or
          G✔ in accordance with G C,                G D,         G E, or        G✔ F below); or
B    G Payment to begin immediately (may be combined with                       G C,      G D, or G F below); or
C    G Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $              over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $              over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release
          from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.
F    G✔ Special instructions regarding the payment of criminal monetary penalties:
        The defendant shall make monthly installment payments on any remaining balance of the (restitution and special
        assessment) at a rate and schedule recommended by the probation department and approved by the Court.




Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                       Joint and Several            Corresponding Payee,
     (including defendant number)                          Total Amount                          Amount                      if appropriate




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including
cost of prosecution and court costs.
      Case 5:16-cr-20254-JEL-DRG ECF No. 120, PageID.1049 Filed 10/29/20 Page 8 of 8
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 6B — Schedule of Payments
                                                                                           Judgment—Page   8    of    8
DEFENDANT: EDWARD CHRISTOPHER GALKA,
CASE NUMBER: 16-20254

                                              ADDITIONAL FORFEITED PROPERTY
Pursuant to Fed. R. Crim. P. 32.2, 18 U.S.C. Section 981(a)(1)(C) and 28 U.S.C. Section 2461(c), defendant
shall forfeit to the United States Forty Seven Thousand Eight Hundred Sixty Five Dollars ($47,865.00) in U.S.
Currency seized by the FBI from Encore Building, Inc. Forfeiture Money Judgment. In addition, defendant
shall pay the United States Three Hundred Forty Two Thousand Seven Hundred Seventy Five Dollars
($342,775.00). The amount owed by defendant on the money judgment will be reduced by the amount of funds
that are successfully and finally forfeited to the United States.

The Preliminary Order of Forfeiture entered by the Court on 9/27/17 (Doc # 60) is incorporated herein by this reference.
